DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 3/17/2022. Claims 1-3, 10, and 14-15 are currently amended. Claims 1-8 are pending review in this action. The previous objections regarding the Drawings and the Claims are withdrawn in light of Applicant's amendment to the Drawings and the Claims. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous grounds of rejection under 35 U.S.C 103 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Mechanochemical synthesis of hybrid electrolytes from the Li2S–P2S5 glasses and polyethers. J POWER SOURCES. 163. 289-293. (2006)) in further view of Suyama et al. (US 20140120427A1).
In Regards to Claim 1:
Hayashi discloses a coating layer (hybrid solid electrolyte) comprising a polymer electrolyte and a sulfide solid electrolyte (p.290, Results and discussion), for use in rechargeable lithium ion batteries (p.289, Introduction, Col.1). Hayashi further teaches that hybrid electrolytes having both sulfide solid electrolytes and polymer electrolyte components, such as the disclosed coating layer, provide an electrolyte possessing a desired level of flexibility while maintaining a high ion conductivity (p.289, Introduction, Col. 1-2). 
Hayashi is deficient in disclosing a negative electrode material comprising a negative electrode active substance.
Suyama discloses a negative electrode material (13 and 14, Figure 4) comprising: a negative electrode active substance (13), and a coating layer (14) on the surface of the negative electrode active substance (13) (Figure 4, [0020]). Suyama further teaches that in conventional solid electrolytes, the incorporation of a binder provides the flexibility desired but at the cost of decreasing the ion conductivity of the electrolyte as a whole [0008-0009]. 
It would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the coating layer (hybrid solid electrolyte) disclosed by Hayashi on the surface of the negative electrode active substance (13) disclosed by Suyama, in order to form a negative electrode material that has appropriate flexibility without the loss of ion conductivity. By doing so, the limitation of Claim 1 requiring a negative electrode material, comprising: a negative electrode active substance, and a coating layer on the surface of the negative electrode active substance, the coating layer including a polymer electrolyte and a sulfide solid electrolyte, is met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Hayashi as modified by Suyama discloses the negative electrode material of Claim 1 as set forth above. Hayashi further discloses that the sulfide solid electrolyte is amorphous Li2S-P¬¬2S5 (p.290, Experimental, Col. 1, near middle of page).  Therefore, Hayashi meets all of the limitations of Claim 2.
In Regards to Claim 3 (Dependent Upon Claim 2):
Hayashi as modified by Suyama discloses the negative electrode material of Claim 2 as set forth above. Hayashi further discloses that the amorphous Li¬2S-P2S5 is amorphous 70Li2S-30P2S5 (p.290, Experimental, Col. 1, near middle of page). Therefore, Hayashi meets all of the limitations of Claim 3. 
In Regards to Claim 4 (Dependent Upon Claim 1):
Hayashi as modified by Suyama discloses the negative electrode material of Claim 1 as set forth above. Hayashi further discloses that the polymer electrolyte is poly(ethylene glycol) (p.290, Experimental, Col. 1). Therefore, Hayashi meets all of the limitations of Claim 4.


In Regards to Claim 5 (Dependent Upon Claim 1):
Hayashi as modified by Suyama discloses the negative electrode material of Claim 1 as set forth above. Hayashi further discloses that the coating layer (hybrid solid electrolyte) has a composition of (100-x)(0.7Li2S-0.3P2S5 glass)*xPEG (mol%), wherein x=0.5, 5, and 50 (p.290, Results and discussion). Upon using MWPEG400=400 g/mol and MW70Li2S-30P2S5=166 g/mol, the conversion of mol% to mass% when x=0.5 results in a mass ratio of approximately 1:83. 
Therefore, Hayashi meets the limitation of Claim 5 requiring that the mass ratio of the polymer electrolyte to the sulfide solid electrolyte is 1:9 to 1:99.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US 20140120427A1) in further view of Hayashi et al. (Mechanochemical synthesis of hybrid electrolytes from the Li2S–P2S5 glasses and polyethers. J POWER SOURCES. 163. 289-293. (2006)).
In Regards to Claim 1:
Suyama discloses a negative electrode material (13 and 14, Figure 4), comprising: a negative electrode active substance (13), and a coating layer (14) on the surface of the negative electrode active substance (13) (Figure 4, [0020]). Suyama further discloses that the coating layer (14) comprises a mixture of sulfide solid electrolyte and a branched polymer [0032]. Suyama further teaches that the polymer results in the mixture having increased flexibility, but can also reduce the ion conductivity of the solid electrolyte [0008-0009, 0052]. 
Suyama is silent to the branched polymer being a polymer electrolyte.
Hayashi discloses a coating layer (hybrid solid electrolyte) comprising a polymer electrolyte and a sulfide solid electrolyte (p.290, Results and discussion), for use in rechargeable lithium ion batteries (p.289, Introduction, Col.1). Hayashi further teaches that hybrid electrolytes having both sulfide solid electrolyte and polymer electrolyte components, such as the disclosed coating layer, provides an electrolyte with a desired level of flexibility while maintaining a high ion conductivity (p.289, Introduction, Col. 1-2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select a polymer electrolyte for the branched polymer in the coating layer of Suyama, as it is known in the art to produce a coating layer that is flexible while also retaining high ion conductivity, as taught by Hayashi and motivated by Suyama. By doing so, the limitation of Claim 1 requiring that the coating layer include a polymer electrolyte and a sulfide solid electrolyte, is met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Suyama as modified by Hayashi discloses the negative electrode material of Claim 1 as set forth above. Suyama further discloses that the sulfide solid electrolyte is present in the negative electrode material (13 and 14, Figure 4) within a range of 1% to 90% by mass, and the polymer electrolyte is present in the negative electrode material (13 and 14, Figure 4) in a range of 0.01% to 30% by mass [0074-0075]. 
Therefore, Suyama reads on the limitation of Claim 6 requiring that the mass ratio of the polymer electrolyte to the sulfide solid electrolyte is 9:1 to 99:1. This is the case, for example when the polymer electrolyte is present at 30 mass% and the sulfide solid electrolyte is present at 1%.
In Regards to Claim 7 (Dependent Upon Claim 1):
Suyama as modified by Hayashi discloses the negative electrode material of Claim 1 as set forth above. Suyama further discloses that the negative electrode active substance (13) includes silicon as the metal active material and a carbon active material [0072]. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 7):
Suyama as modified by Hayashi discloses the negative electrode material of Claim 1 as set forth above. Suyama further discloses that the sulfide solid electrolyte is present in the negative electrode material (13 and 14, Figure 4) within a range of 1% to 90% by mass, the polymer electrolyte is present in the negative electrode material (13 and 14, Figure 4) in a range of 0.01% to 30% by mass, and the negative electrode active substance (13) is present in the negative electrode material (13 and 14, Figure 4) in a range of 10% to 99% by mass [0073-0075]. 
Therefore, Suyama reads on the limitation of Claim 8 requiring that the mass ratio of the total amount of the polymer electrolyte and the sulfide solid electrolyte to the negative electrode active substance is (50 to 5):(50 to 95). This is the case, for example when the polymer electrolyte and sulfide solid electrolyte are both present at 25 mass% each, and the negative electrode active substance is present at 50 mass%.
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art references of Hayashi and Suyama are not in the same technical fields of the instant application. However, Hayashi is related to a hybrid solid electrolyte for a solid-state lithium battery, while Suyama is also related to a solid electrolyte on a negative electrode active material for a solid state battery. The instant application is related to a negative electrode active material with a solid electrolyte layer coating for a solid-state lithium battery. Therefore, the prior art references cited by the previous office actions are in the same technical field.
Moreover, as the prior art combination discloses all of the claimed limitations of the negative electrode material of the instant application, the previous rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759